Title: From George Washington to Henry Knox, 1 January 1789
From: Washington, George
To: Knox, Henry



My dear Sir,
Mount Vernon Jany 1st [1789].

I have received by the last Mail your favour dated the 21st of Decr and hasten to return this acknowledgment, together with the enclosed Certificate of Service for Major Haskell. I give that testimony with the greater alacrity, because it always affords me satisfaction, when I can gratify the wishes of a worthy man, in perfect conformity to my own judgment.
I am much pleased to find that the Accts, which I had heard from different quarters of the encrease of fœderal sentiments, are confirmed by your letter. The appointment of Senators taken collectively is certainly very happy. I suppose the two gentlemen appointed by this State are looked upon at the Eastward as being included in that class of antifœderalists, who wish to cause such great and premature amendments, as will render the government abortive. This idea I have the best reason to believe, will be found untrue. My belief is founded upon the unequivocal assertions of Colo. Grayson previous to his election; and those of Mr R. Henry Lee posterior to his election; as handed to me from men of veracity who have heard them expressed. It is also pretty well ascertained, that, if any considerable proportion of the pains shall be taken by the fœderalists which will be by the antifœderalists, a majority of the representation from this State to Congress would undoubtedly be composed

of the former description. At present, however, it appears very uncertain whether that will be the case or not: as several fœderalists, who might in all probability be chosen, have, on account of their private affairs, declined standing as Candidates. Insomuch that it is to be feared, in some instances, the Votes of the advocates for the Constitution will be scattered & lost.
From different channels of information it seems probable to me (even before the receipt of your letter) that Mr John Adams would, be chosen Vice President. He will doubtless make a very good one: and let whosoever may occupy the first seat, I shall be entirely satisfied with the arrangement for filling the second Office.
Colo. Humphreys, who accepts most cordially your kind remembrance, says that he has nothing of consequence sufficient to trouble you with a letter, & therefore requests me to present his best respects to you. Mrs Washington joins me in presenting the Compliments of the Season to Mrs Knox & yourself & in best wishes for those of the family who by your last letter were indisposed. With sentiments of the sincerest regard & friendship—I am—as ever Your affectionate

Go: Washington

